MEMORANDUM OF OPINION
POINTER, Chief Judge.
The defendants have moved the court to dismiss that part of plaintiffs claim under 29 U.S.C. § 621 et seq., the Age Discrimination in Employment Act (“ADEA”), which alleges retaliation. The only mention of retaliation in plaintiffs complaint comes in paragraph 20 where plaintiff avers: “The Plaintiff was threatened with a retaliatory denial of pension rights in the event of his pursuit of a claim of age discrimination by the Defendants.” It is clear that this allegation of “threatened” retaliation does not state a claim of actual retaliation and should be DISMISSED under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
The defendants have also moved to dismiss or strike plaintiffs request for compensatory damages based upon emotional distress, mental anguish, and injury to reputation under the ADEA. Damages for mental anguish, emotional distress and injury to reputation are not recoverable under the ADEA. Goldstein v. Manhattan Industries, Inc., 758 F.2d 1435 (11th Cir.1985); Dean v. American Security Insurance Co., 559 F.2d 1036 (5th Cir.1977), cert. denied, 434 U.S. 1066, 98 S.Ct. 1243, 55 L.Ed.2d 767 (1978). As a result, plaintiffs request for these damages should be STRICKEN from his complaint.
A separate Order will be entered to this effect.